DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/22 has been entered.
 
Response to Amendment

Applicant's Amendment and Response filed 11/30/22 has been entered and made of record. This application contains 13 pending claims. 
Claims 1 and 17 have been amended.
Claims 5, 7, 11, 13, 15 and 18-19 have been cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant's arguments filed on 10/28/22 have been fully considered but they are not persuasive. See action below.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10, 12, 14, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Andersen (US 6282499 hereinafter Andersen).

Regarding to claim 1, Andersen discloses a method for calculating a contact state of an electrical switch, the method comprising: 
collecting, by a first component of the electrical switch, first input values by at least one of measuring or evaluating at least one of a breaker status sensor signal or a trip alarm switch signal (fig. 1-2 shows trip module 58 for receiving a first input value 60 or manual trip signal from output control device 56), the first component being a communication module (fig. 1-2 shows a communication module included 56, 62 which is a first component); 
collecting, by a second component of the electrical switch, second input values (fig. 1-2 shows second component included trip module 58 and sensors 32, 36 wherein 32 and 36 received current and voltage) the second component being an electronic trip unit (a broadest reasonable interpretation the combination of trip module 58 and sensors 32, 36 is an electronic trip unit), and 
calculating the contact state of the electrical switch from the first input values and the second input values (col. 3 lines 12-29 and col. 4 lines 40-59 discloses to determining contact wear of the CB),
wherein the first component and the second component are separate components (fig. 1-2 shows the first and second components are separate components).

Regarding to claim 2, Andersen discloses the method of claim 1, further comprising: 
transmitting the first input values from the first component to the second component (fig. 1-2 shows the first input 56 transfer to the second component 58 via bus 60); 
wherein the calculating the contact state of the electrical switch is performed by the second component (col. 3 lines 12-29 and col. 4 lines 40-59 discloses to determining contact wear of the CB).

Regarding to claim 3, Andersen discloses the method of claim 1, further comprising: 
transmitting the second input values from the second component to the first component (fig. 1 shows the second input (32, 36) transfer to the first component (56) via 42 and 52); wherein the calculating the contact state of the electrical switch is performed by the first component (col. 3 lines 12-29 and col. 4 lines 40-59 discloses to determining contact wear of the CB).

Regarding to claim 4, Andersen discloses the method of claim 1, further comprising: 
transmitting the first input values (fig. 1-2 shows the output from 56 transferred to 44 via bus 52) and the second input values from the first and second components (fig. 1-2 shows the output from 32 and 36 transferred to 44 via bus 42) to a third component of the electrical switch (fig. 1-2 shows the first input and second input to the third component which includes the controller 44); 
wherein the calculating the contact state of the electrical switch is performed by the third component (col. 3 lines 12-29 and col. 4 lines 40-59 discloses to determining contact wear of the CB).

Regarding to claims 6, 12, 14 and 16, Andersen discloses the method of claims 1, 2, 3 and 4 respectively above, wherein the collecting of second input includes at least one of measuring or evaluating at least one of a current when the electrical switch disconnects, a rated current or a current when the electrical switch connects (fig. 1-2 shows the 32 for detect current when disconnects the switch and 32’ for detecting rated current ).

Regarding to claim 8, Andersen discloses the method of claim 4, wherein the third component is a data concentrator module arranged outside the electrical switch (fig. 12 shows 44, 48 -56 arranged outside the electrical switch 58).

Regarding to claim 9, Andersen discloses an electrical switch, comprising: the first component (56); and the second component (32, 36 and 58), wherein the contact state is calculated using the method of claim 1.

Regarding to claim 10, Andersen discloses a system, comprising: 
the electrical switch of claim 9; and 
a third component (44) to calculate the contact state of the electrical switch from the first input values and the second input values.

Regarding to claim 17, Andersen discloses a system, comprising: 
an electrical switch, including
a first component (fig. 1-2 shows a communication module 56) configured to collect first input values by at least one of measuring or evaluating at least one of a breaker status sensor signal or a trip alarm switch signal (fig. 1-2 shows trip module 58 for receiving a first input value 60 or manual trip signal from 56), the first component being a communication module (a broadest reasonable interpretation the combination of 48-56 as a communication module), and 
a second component configured to collect first input values (fig. 1-2 shows second component included trip module 58 and sensors 32, 36 as a second component wherein 32 and 36 received current and voltage), the second component being an electronic trip unit (a broadest reasonable interpretation the combination of trip module 58 and sensors 32, 36 is an electronic trip unit), 
and 
a third component (fig. 1-2[40]) configured to calculate a contact state of the electrical switch (col. 3 lines 12-29 and col. 4 lines 40-59 discloses to determining contact wear of the CB),
wherein the first component, the second component and the third component are separate components (fig. 1-2 shows the first, second and third components are separate components).

Regarding to claim 20, Andersen discloses the system of claim 17, further comprising: 
wherein the first component is configured to transmit the first input values to the third component (fig. 1-2 shows the output from 56 transferred to 44 via bus 52), and
wherein the second component is configured to transmit the second input values to the third component (fig. 1-2 shows the second input (34, 36) to the third component which is the controller 44).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863